Case: 17-15231   Date Filed: 06/26/2018   Page: 1 of 5


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-15231
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:17-cr-20441-KMM-4

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

SARA FERNANDEZ ESCOBAR,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (June 26, 2018)

Before MARCUS, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

      Sara Fernandez Escobar appeals her 41-month sentence, which reflected a

two-level sentencing enhancement, imposed after pleading guilty to one count of

conspiracy to commit health care fraud and wire fraud, in violation of 18 U.S.C. §
              Case: 17-15231     Date Filed: 06/26/2018   Page: 2 of 5


1349. On appeal, Fernandez Escobar argues that the district court improperly

applied a two-level enhancement for use of a sophisticated means because she

acted at the direction of her co-defendants and did not know the offense would

involve complex or intricate methods. The government responds that we should

affirm the sentence because the district court pronounced that it would have

imposed the same sentence even without the enhancement, and the sentence is

reasonable. After thorough review, we affirm.

      We normally review the district court’s interpretation and application of the

Sentencing Guidelines de novo and its factual findings for clear error. United

States v. Doe, 661 F.3d 550, 565 (11th Cir. 2011). When the district court says it

would have imposed the same sentence regardless of any guideline-calculation

error, however, any error is harmless where the sentence would be reasonable even

if the district court’s guideline calculation was erroneous. United States v. Keene,

470 F.3d 1347, 1349 (11th Cir. 2006). Thus, we will not decide an enhancement

challenge where “the district court t[ells] us that the enhancement made no

difference to the sentence it imposed.” Id. at 1348. Instead, we will ensure that the

alternative sentence under 18 U.S.C. § 3553(a) is reasonable. Id. at 1349-50.

Under this approach, we use the advisory guideline range as it would have been

had the district court decided the enhancement issue in the defendant’s favor. Id.




                                         2
              Case: 17-15231     Date Filed: 06/26/2018    Page: 3 of 5


      We review the totality of the facts and circumstances to determine whether a

sentence was substantively reasonable. United States v. Irey, 612 F.3d 1160, 1189-

90 (11th Cir. 2010) (en banc). The district court must evaluate all of the § 3553(a)

factors, but it may attach greater weight to one factor over the others. United

States v. Dougherty, 754 F.3d 1353, 1361 (11th Cir. 2014). The factors for the

court to consider include: the nature and circumstances of the offense and the

history and characteristics of the defendant, the kinds of sentences available, the

guideline range, any pertinent policy statements of the Sentencing Commission,

the need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. 18 U.S.C. § 3553 (a)(1), (3)–(7). Ordinarily, we expect a

sentence that falls within the guideline range to be reasonable. United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008). We will vacate a sentence “if, but only

if, we are left with the definite and firm conviction that the district court committed

a clear error of judgment in weighing the § 3553(a) factors by arriving at a

sentence that lies outside the range of reasonable sentences dictated by the facts of

the case.” Irey, 612 F.3d at 1190.

      Here, the district court clearly announced that it would impose the same 41-

month sentence even if its application of the sophisticated means enhancement was

incorrect. Keene, 470 F.3d at 1348. Thus, our task is to ensure that the alternative

sentence under 18 U.S.C. § 3553(a) is reasonable.          Id. at 1349.    Under the


                                          3
              Case: 17-15231    Date Filed: 06/26/2018    Page: 4 of 5


Sentencing Guidelines calculated without the two-level enhancement, Fernandez

Escobar’s adjusted offense level would have been 20 instead of 22, and with the

same criminal history category of I, her advisory guideline range would have been

33 to 41 months’ imprisonment.          See U.S SENTENCING GUIDELINES

MANUAL, Sentencing Table 420 (U.S. SENTENCING COMM’N 2016). She

received a 41-month sentence.

      According to the presentence investigation report (“PSI”), Fernandez

Escobar was involved in a conspiracy by lending her name as nominee owner

listed for two pharmacies actually owned by co-defendant Orlando Olver Bustabad,

who had employed nominal owners to conceal his true ownership of companies

engaged in health care fraud. Fernandez Escobar was the registered agent and

president of Rapid Pharmacy Corp. and 49th Street Pharmacy, LLC, both of which

submitted Medicare claims, and in total, were paid over $1.5 million. Fernandez

Escobar cashed and withdrew certain of these pharmacies’ Medicare

reimbursement checks for her co-defendants, and was held responsible for an

actual loss of $1,614,551 and an intended loss of $3,334,189.

      This record reveals that Fernandez Escobar played an important role in

facilitating, concealing, and executing the conspiracy, providing her name to shield

the owners’ true identities, and handling numerous monetary transactions as the

sole signatory on two bank accounts.         In addition, the underlying conduct --


                                         4
              Case: 17-15231    Date Filed: 06/26/2018   Page: 5 of 5


involving a conspiracy to commit healthcare and wire fraud that resulted in over

$1.5 million in losses -- was serious and extensive. We also note that the sentence

imposed remains within the hypothetical guideline range with the enhancement

removed. See Hunt, 526 F.3d at 746. Moreover, the district court made clear that

it had considered the parties’ arguments, the PSI, and the 18 U.S.C. §3553(a)

factors. On this record, we conclude that Fernandez Escobar has not shown that

her 41-month sentence was unreasonable.           See Irey, 612 F.3d at 1186.

Accordingly, even under the alternative sentence and guidelines range, the district

court did not abuse its discretion by imposing a 41-month sentence, and we affirm.

      AFFIRMED.




                                        5